—Per Curiam.
Petitioner was suspended from practice by this Court
in October 1989 for a period of five years (Matter of Cassel, 154 AD2d 876). He now applies for reinstatement. Respondent, the Committee on Professional Standards, opposes the application.
We conclude that petitioner has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law (see, 22 NYCRR 806.12 *926[b]). We especially note the circumstances of his involvement with his former client Elaine Veve which, in part, resulted in his suspension from practice (see, Matter of Cassel, supra.)
Cardona, P. J., Mikoll, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the application for reinstatement be and the same hereby is denied.